DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.

Status of the Claims
The office action is in response to the claim amendments and remarks filed on February 10, 2022 for the application filed October 15, 2018 which claims priority to a PCT application filed April 26, 2017 and a provisional application filed on April 26, 2016. Claims 1, 6, 11 and 16 have been amended. Claims 1-16 are currently pending and have been examined.

Claim Objections
Claims 1, 6, 11 and 16 are objected to because of the following informalities:  The claims are labeled as (Previously Presented) and incorporate the limitations 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 11 is being interpreted under 35 U.S.C. §112(f) . The limitations reciting a means for generating, electronically storing, providing, obtaining, storing and aggregating are considered to be non-specialized computer functions. A review of the specification indicates that the “means” is one or more generic computer(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hallwachs (U.S. Pub. No. 2015/0363563) in view of Onuma et al. (U.S. Pub. No. 2005/0236474) and Narayanaswamy et al. (U.S. Pub. No. 2016/0277368).
Regarding claim 1, Hallwachs discloses a telehealth system configured to store medical information associated with a subject (Abstract and paragraphs [0009]-[0010], [0026] and [0158]-[0059] discuss a telehealth system for storing patient medical information.) , the system comprising: 
one or more medical devices configured to generate the medical information, the medical information comprising protected health information and non-protected health information (non-PHI) (Paragraphs [0009], [0026]-[0027] [0061] and [0147]-[0150] discuss medical devices such as sensors and health management input devices generating patient information with PHI and anonymous patient information.); 
first non-transient electronic storage associated with a first entity, the first non- transient electronic storage configured to store the PHI (Paragraphs [0016], [0149] and [0158]-[0159] discuss a PHI database server for storing PHI information of the patient which is associated with a Sensor Network Operation Center.), the first non-transient electronic storage being:
(1) electronically protected by a firewall associated with the first entity (Paragraphs [0158]-[0159] discuss that the PHI database server is protected by a firewall.); 
second non-transient electronic storage associated with a second entity, the second non-transient electronic storage configured to store the non-PHI (Paragraphs [0010] and [0149] discusses a care path repository server which stores anonymous patient data with no PHI associated with a Sensor Network Appliance.); 
a telehealth coordinator user interface configured to provide the PHI and the non-PHI to a telehealth coordinator to facilitate healthcare management for the subject (Paragraphs [0021]-[0022], [0149]-[0150] and [0159] discuss authorized users interacting with a GUI to execute the aggregating/combining of anonymous information and PHI information to facilitate care of the patient. Paragraph [0065] discloses that systems and methods disclosed herein can be implemented using one or more computer system. Paragraph [0067], discloses that the computer system 200 can also include one or more network interface(s) 206, one or more input/output (TO) interface(s) 208, and one or more storage device(s) 210. Paragraph [0068] discloses that the computer system 200 can be accessible to a human user, and thus the IO interface(s) 208 can include displays, speakers, keyboards, pointing devices, and/or various other video, audio, or alphanumeric interfaces. Paragraph [0069] discloses the elements illustrated in FIG. 2 can be some or all of the elements of a single physical machine.); and 
one or more hardware processors configured by machine readable instructions to (Paragraph [0013]): 
obtain the medical information from the one or more medical devices (Paragraphs [0009], [0026]-[0027] and [0147]-[0150].); 
store the PHI in the first non-transient electronic storage (Paragraphs [0016], [0149] and [0158]-[0159] discuss a PHI database server for storing PHI information of the patient.); 
store the non-PHI in the second non-transient electronic storage (Paragraphs [0010] and [0149] discusses a care path repository server which stores anonymous patient data with no PHI.); 
responsive to a request from the telehealth coordinator at the telehealth coordinator user interface, obtain, at the telehealth coordinator user interface, the PHI from the first non-transient electronic storage located within the international boundary and obtain, at the telehealth coordinator user interface, the non-PHI from the second non-transient electronic storage located outside the international boundary (Paragraphs [0021]-[0022], [0064], [0104], [0149]-[0150] and [0159] discuss obtaining anonymous information from the care path repository and PHI information from the PHI database for display. This is information is accessible to pre-authorized persons and care takers through the use of these secure access methods, which include a user entering credentials using a user interface, construed as a request. For example, a user would use the GUI described in paragraph [0022] to provide credentials as discussed in paragraph [0064] and explicitly request information as discussed in paragraph [0104], such that the combined PHI and non-PHI information as discussed in paragraph [0149]-[0150]. Paragraphs [0065]-[0069] discuss that the human user may have access to the computer system which performs the aggregating via I/O devices and the computer system may be a single machine.); and 
aggregate, at the telehealth coordinator user interface, the PHI obtained from the first non-transient electronic storage and the non-PHI obtained from the second non-transient electronic storage (Paragraphs [0021]-[0022], [0064], [0104], [0149]-[0150] and [0159] discuss aggregating/combining the anonymous information from the care path repository and PHI information from the PHI database to generate specific reports, alerts, graphs, and/or further analytics, in the context of a specific patient, all of which will only be accessible to pre-authorized persons and care takers through the use of these secure access methods. Paragraphs [0065]-[0069] discuss that the human user may have access to the computer system which performs the aggregating via I/O devices and the computer system may be a single machine.).
Hallwachs also does not appear to explicitly disclose the first non-transient electronic storage being: (2) located within an international boundary associated with the first entity; or the second non-transient electronic storage located remote and outside the international boundary associated with the first entity.
Onuma, paragraphs [0043]-[0044] and [0048]-[0049] discuss that PHI is stored in a storage location which subject to HIPAA requirements, construed as within an international boundary and that the de-identified patient data may be stored in a separate licensing server/database remotely located, construed as being able to be located outside the international boundary, as the specific location of the licensing server/database storing the de-identified patient data is not limited.) to control access to protected health information in hospital operations and in research environments and to avoid regulations and limits on the use of health data (Onuma, paragraphs [0006] and [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art of patient medical records at the time of the invention/filing to modify the system of Hallwachs such that the first non-transient electronic storage being: (2) located within an international boundary associated with the first entity; and the second non-transient electronic storage located outside the international boundary associated with the first entity, as taught by Onuma, in order to control access to protected health information in hospital operations and in research environments and to avoid regulations and limits on the use of health data, as evidenced Landy.
Hallwachs also does not appear to explicitly disclose one or more high-performance multiprotocol level switching (MPLS) site-to-site virtual private networks 
Narayanaswamy teaches that it was old and well known in the art of security and regulatory compliance of cloud services transactions and traffic at the time of the filing to provide one or more high-performance multiprotocol level switching (MPLS) site-to-site virtual private networks (VPNs) configured to: facilitate communication, using a communication link, between the one or more medical devices, the first non-transient electronic storage, the second non-transient electronic storage, the telehealth coordinator user interface via, and/or the one or more hardware processors (Narayanaswamy, paragraphs [0096]-[0097] discusses a cloud services network which connects devices via VPN using MPLS.); 
packet screen the communication link; determine whether one or more packets include unauthorized information (Narayanaswamy, paragraphs [0047], [0140] and [0150] discuss monitoring data packets in network traffic to identify unauthorized content and invoking security action in response. Also see paragraph [0174].); and 
responsive to determining that the one or more packets include unauthorized information, deactivate the communication link (Narayanaswamy, paragraph [0248] discusses that a number of security actions that can be taken once the sensitive content is discovered. Content policies 181 can be set that send an alert when content matches, blocks activities such as upload, download, restrict access, change ownership, and encrypt data before it is uploaded to the cloud services.) to facilitate the use of cloud services so people can continue to be productive and use the best tools for the job without compromising sensitive information such as intellectual property, non-public financials, strategic plans, customer lists, personally identifiable information belonging to customers or employees, and the like (Narayanaswamy, paragraph [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art of security and regulatory compliance of cloud services transactions and traffic at the time of the filing to modify the system of Hallwachs to incorporate the limitations above, as taught by Narayanaswamy, in order to facilitate the use of cloud services so people can continue to be productive and use the best tools for the job without compromising sensitive information such as intellectual property, non-public financials, strategic plans, customer lists, personally identifiable information belonging to customers or employees, and the like.

Regarding claim 2, Hallwachs does not appear to explicitly disclose, but Onuma teaches that it was old and well known in the art of patient medical data at the time of the invention/filing wherein the first entity comprises one or more of a country, a medical facility, or a healthcare management provider; and wherein the second entity comprises a storage service provider (Onuma, paragraphs [0043]-[0044] and [0048]-[0049] discuss that PHI information is stored at a hospital and de-identified patient data is stored in a separate licensed database construed as a storage service provider.) to control access Onuma, paragraph [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art of patient medical records at the time of the invention/filing to modify the entities of Hallwachs such that the first entity comprises one or more of a country, a medical facility, or a healthcare management provider; and wherein the second entity comprises a storage service provider, as taught by Onuma, in order to control access to protected health information in hospital operations and in research environments

Regarding claim 3, Hallwachs further discloses the second non-transient electronic storage is not electronically protected by the firewall associated with the first entity (Figs. 21 and 23 show that only the PHI database is protected by a firewall.), but does not appear to explicitly disclose wherein the international boundary has one or more first health information security requirements, the second non-transient electronic storage not being located within the international boundary associated with the first entity and not under the one or more first health information security requirements.
Onuma teaches that it was old and well known in the art of patient medical data at the time of the invention/filing that the international boundary has one or more first health information security requirements; that the second non-transient electronic storage is not located within the international boundary associated with the first entity and not under the one or more first health information security requirements (Onuma, paragraphs [0043]-[0044] and [0048]-[0049] discuss that governmental limitations on the user of de-identified data and PHI regulations specified by HIPAA, construed as health information security requirements associated with an international boundary. The de-identified patient data may be stored in a separate licensed database which is remotely located in a different physical location, construed as being able to be located outside an international boundary associated with the PHI database/hospital, and such that it is not regulated by HIPAA. Locating the remotely located licensed database outside the international boundary would also allow the de-identified data to not be subject to the other governmental limits on the use of de-identified data.) to control access to protected health information in hospital operations and in research environments and to avoid regulations and limits on the use of health data (Onuma, paragraphs [0006] and [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art of patient medical records at the time of the invention/filing to modify the system of Hallwachs such that the international boundary has one or more first health information security requirements and such that the second non-transient electronic storage is not under the one or more first health information security requirements, as taught by Onuma, in order to control access to protected health information in hospital operations and in research environments and to avoid regulations and limits on the use of health data.

Regarding claim 4, Hallwachs further discloses wherein the one or more medical devices are configured such that the medical information further comprises medical device information, wherein the one or more hardware processors are configured to store the medical device information in the second non-transient electronic storage such that the device information is electronically accessible to a device vendor interface Paragraphs [0104] and [0142]-[0144] discuss storing sensor related data at the care path repository which allows sensor vendors to access the sensor information. The sensor information may also be aggregated with the anonymous data and PHI data for reports as discussed in paragraphs [0021], [0149]-[0150] and [0159].).

Regarding claim 5, Hallwachs further discloses that the PHI is defined by HIPAA (Paragraph [0149]) and HIPPA PHI includes a last name of the subject, a first name of the subject, a date of birth of the subject, a last four digits of a social security number of the subject, a residence address of the subject, a gender of the subject, an email address of the subject, a home phone number and/or a mobile phone number of the subject, a fax number of the subject, a medical identification number associated with the subject, an HL7 ID, a nickname of the subject, and a payer plan number associated with the subject, as evidenced by HSS.GOV.

Regarding claims 6-16: all limitations as recited have been analyzed and rejected with respect to claims 1-5.  Claims 6-10 pertain to a method for storing medical information, corresponding to the system of storing medical information of claims 1-5. Claims 11-16 pertain to a system for storing medical information, corresponding to the system for storing medical information of claims 1-5. Claims 6-16 do not teach or define 

Response to Arguments
Applicant’s arguments filed February 10, 2022 with respect to claims 1-16 being rejected under 35 U.S.C. §103 have been considered but they are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/DEVIN C HEIN/Examiner, Art Unit 3686